DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Election/Restrictions
Newly submitted claims 24-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 24-32 lack unity of invention because even though the inventions of this group and the originally-examined group of claims require the technical features of depositing a first layer of powder particles, applying pressure using an optically transparent press to the deposited first layer of powder particles to confine the deposited first layer of powder particles between a substrate and the optically transparent press applying pressure thereto, and selectively irradiating the deposited first layer of powder particles confined between the substrate and the first optically transparent press by a laser beam transmitted therethrough while the first optically transparent press applies pressure to the deposited first layer of powder particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. (CN 104785780 A; of record; English machine translation cited). 
Yang discloses spreading powder into one layer at a time onto a forming cylinder piston [0014], which meets the claimed “depositing…” step of a powder onto a substrate;
Pressing an optical quartz glass panel onto the powder for compaction [0014-0015], which meets the claimed “applying pressure by the optically transparent press” (because an optical quartz glass panel is optically transparent).
Yang further teaches emitting a laser beam through the quartz glass panel to sinter the powder [0014], [0015], which meets the claimed “irradiating…while the optically transparent press applies pressure to the deposited first layer of powder particles” step, because at this point in the process, the quartz glass panel still has not been lifted (lifting step occurs afterwards – see para. [0014] of Yang). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 03/09/2022 has been entered. Claims 9 and 11 have been amended, claims 24-32 are new, and no additional claims have been cancelled. Claims 24-32 are withdrawn due to an election by original presentation.
Accordingly, claims 9-15 and 21-32 are pending with claims 9-15 and 21-23 under examination.
The amendment to claims 9 and 11 overcomes the previous 102 rejection, which is hereby withdrawn. However, the claims remain obvious over 103.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
	The arguments against Yang are not found persuasive, because although Yang does not explicitly teach the amended limitations, the limitations remain obvious over 103. Claim 9 previously claimed and arrangement that included the interpretation of the substrate being arranged at the bottom while the optical panel was above, while the claim is now interpreted to be in the opposite arrangement (substrate at top, optical panel at the bottom). The amended arrangement is obvious because it has been held that merely rearranging parts without having an effect on the operation of the device is obvious (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) (MPEP 2144.04 VI. C.). In the instant case, the only difference between the claimed arrangement and the arrangement of Yang is that the powder in Yang is applied to the substrate (below) while the optically transparent press (above) performs pressing, while the claimed method involves applying powder to the optically transparent press (below) while the substrate is above. Therefore, it would have been obvious to simply rearrange the position of Yang’s piston and optical glass panel to be flipped (i.e. the piston would be at the top and the optical glass panel be at the bottom after flipping the position) in order to arrive at the claimed position, as the same end result would be achieved since pressing of two components (optical panel and substrate) together would still result in the exact same force being applied to the powder deposited in between the two components.
	As such, the claims remain rejected under 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitations “another optically transparent press” and “the other optically transparent press” (wherein “the other” is referring to “another”). The applicant’s originally-filed disclosure does not contain support for a method or use of an apparatus that includes “another” or a second optically transparent press.
Claim 12 is rejected as being dependent from rejected parent claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 104785780 A; of record; English machine translation cited). 
Regarding claims 9-10, Yang discloses spreading powder into one layer at a time onto a forming cylinder piston [0014], which meets the claimed “depositing…” step;
Pressing an optical quartz glass panel onto the powder for compaction [0014-0015], which meets the claimed “applying pressure by the optically transparent press” (because an optical quartz glass panel is optically transparent).
Although Yang teaches that the powder particles are deposited onto a piston (i.e. a “substrate” rather than the optical quartz glass panel (i.e. an optically transparent press), it has been held that merely rearranging parts without having an effect on the operation of the device is obvious (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) (MPEP 2144.04 VI. C.). In the instant case, the only difference between the claimed arrangement and the arrangement of Yang is that the powder in Yang is applied to the substrate (below) while the optically transparent press (above) performs pressing, while the claimed method involves applying powder to the optically transparent press (below) while the substrate is above. Therefore, it would have been obvious to simply rearrange the position of Yang’s piston and optical glass panel to be flipped (i.e. the piston would be at the top and the optical glass panel be at the bottom after flipping the position) in order to arrive at the claimed position or depositing powder directly on the optical glass panel, as the same end result would be achieved since pressing of two components (optical panel and substrate) together would still result in the exact same force being applied to the powder deposited in between the two components.
Yang further teaches emitting a laser beam through the quartz glass panel to sinter the powder [0014], [0015], which meets the claimed “selectively irradiating…while the optically transparent press applies pressure to the deposited first layer of powder particles” step of claim 9, because at this point in the process, the quartz glass panel still has not been lifted (lifting step occurs afterwards – see para. [0014] of Yang). Furthermore, the sintering of the powder in [0014] of Yang meets the claimed sintering limitation of claim 10.
Regarding claim 11, Yang further discloses that after a layer is sintered, the quartz glass panel will be lifted for a short distance after compaction [0014], which meets the claimed “releasing…” step;
The process involves depositing, compacting, then sintering layer-by-layer [0014], which necessarily means that another (i.e. second) layer of powder is deposited after the previous layer is sintered, which meets the claimed “depositing…” step;
 In view of the layer-by-layer nature of additive manufacturing (hereinafter “AM”), as discussed above, the process necessarily involves repeating steps, such as the step of pressing the quartz glass panel onto the powder, which meets the claimed “applying pressure, by the optically transparent press…” step;
In view of the layer-by-layer nature of additive manufacturing (hereinafter “AM”), as discussed above, the process necessarily involves repeating steps, such as the step of emitting a laser beam to sinter the powder after powder deposition and pressing with the quartz glass panel, which meets the claimed “irradiating the deposited second layer of powder particles…” step.
With regard to the limitation of “wherein the deposited first layer of powder partciles where irradiated remains on the substrate and wherein the deposited first layer of powder particles where not irradiated remains on the optically transparent press”, Yang teaches “In the last layer of powder coating and sintering, since the quartz glass panel is not in contact with the powder coating, the topmost surface of the molded product will not be bonded due to contact with the quartz glass panel.” [0014]. Thus, it is understood from the nature of this process and from [0014] of Yang that the layer closest to/in contact with the quartz glass panel does not bond with the quartz glass panel, in view of the quartz glass panel repeatedly being moved away from the bonded particles which allows for a fresh layer of particles to be deposited. It is therefore understood that the particles that have been bonded to each other are bonded to the piston (substrate). Thus, the irradiated particles would remain on the substrate o and the particles where not irradiated would remain on the optically transparent press when the arrangement proposed in the rejection of claim 9 would be used.
With regard to the use of “another” optically transparent press, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 VI. B.). Thus, with regard to the limitation of “wherein the deposited second layer of powder particles where irradiated remains on the substrate or the first deposited layer of powder particles and wherein the deposited second layer of powder particles where not irradiated remains on the other optically transparent press”, in view of duplication of parts being obvious, performing powder deposition on the other optically transparent press would result in the same behavior as the first optically transparent press. That is, it is understood from the nature of this process and from [0014] of Yang that the layer closest to/in contact with the second quartz glass panel does not bond with the second quartz glass panel, in view of the second quartz glass panel repeatedly being moved away from the bonded particles which allows for a fresh layer of particles to be deposited. It is therefore understood that the particles that have been bonded to each other are bonded to the piston (substrate) or the particles/layer that is already on the substrate. Thus, the irradiated particles would remain on the substrate and the particles where not irradiated would remain on the second optically transparent press when the arrangement proposed in the rejection of claim 9 would be used.
Regarding claim 13, as discussed above, Yang does not explicitly state the pressure of the atmosphere, Yang also does not describe increasing or decreasing the pressure of the atmosphere; thus, it is understood that the process is performed under an ambient atmospheric pressure.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claims 9 and 11 above, in view of Erb et al. (US 20170136699 A1; of record).
Regarding claims 12 and 14-15, Yang teaches the method of claims 9 and 11 above and further teaches repeating the releasing, depositing, confining, and irradiating steps, because repetition of steps is inherent in the nature of AM processes which are layer-by-layer and require repetition of steps for every layer.
However, Yang is silent regarding the produced object being an electronic device.
Erb discloses that additive manufacturing methods of composite parts to fabricate complex three-dimensional structures out of a variety of materials, such as polymers, metals, and ceramics are known in the art [0004]. Such methods include selective laser sintering [0158], which meets the sintering in claim 14. Erb further discloses that the composite part comprises a biocompatible implant, a prosthetic device, an orthotic device, an aerospace component, an embedded electronic part, a helmet, headgear, a cast for a body part, mechanical hardware, or reinforcement around an opening [0045], which renders obvious the claimed electronic device in claim 12, claim 14, and the conductor of claim 15 (because an electronic part necessarily conducts electricity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of selective laser sintering to predictably obtain a complex additively manufactured embedded electronic part, as disclosed by Erb, via the selective laser sintering method of Yang (MPEP 2143 I. D.).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 9 above, in view of Cima et al. (US 5387380 A; of record).
Regarding claims 21-22, Yang teaches the method as applied to claim 9 above, but is silent regarding the powder particles being at least one of dry particles and solution deposited particles each having a diameter of less than fifty microns.
Cima teaches three-dimensional printing techniques (Title, Abstract), and further teaches that “[i]n general, it is found that larger particles, for example, of about 20 microns or greater in size, are preferably deposited in a dry state, while smaller particles, for example, of about 5 microns or smaller in size, can be deposited either in a dry state or in a wet state in a liquid vehicle (see col. 8, lines 60-65), which meets claim 21. Modifying Yang’s powder to use Cima’s particle size would mean that when the optical quartz glass panel is pressed down on the layer of powder particles having a layer thickness of about 100-200 microns (col. 3, line 53 – col. 4, line 11), the optical quartz glass panel would contact (i.e. “confines”) the particles at a layer thickness which begins at 100-200 microns, which overlaps with the claimed range of “less than 200 microns of the substrate”, because the particles are deposited on the substrate as discussed in the rejection of claim 9 above.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to try including the particle size(s) of Cima, of 20 microns or greater in size for dry, or of 5 microns or smaller for dry/wet particles with a reasonable expectation of successfully producing a layer(s) in an additive manufacturing process (MPEP 2143. I. E). Cima recognizes that there is a need for powder particles to be packed at relatively high densities (col. 4, lines 56-63), and that water (i.e. a liquid vehicle) is one means for the particles to rearrange and repack resulting in a high density layer (col. 6, lines 44-46). Furthermore, with regard to dry powder, Cima teaches that dry powder can be beneficial if, for example, low melting point powder materials are used, which allows for melted material to penetrate powder particles and allows them to bond together (col. 14, lines 22-41), which is consistent with Cima’s above discussion of high-density particle packing.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 9 above, in view of Sheinman (US 20170173696 A1; of record).
Regarding claim 23, Yang teaches the method as applied to claim 9 above, but is silent regarding the applied pressure being 2 kPa to 2.5 MPa.
Sheinman teaches a method and apparatus for 3D printing by selective sintering (Title, Abstract), and further teaches a die compacting station used for compacting per layer of powder material [0009], and that the die compacting station is operable to apply up to 100 MPa of pressure on the layer [0011]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). 
Furthermore, one of ordinary skill in the art would find it obvious to select an appropriate pressure based on the type of material being used and the desired compaction levels; Sheinman teaches that applying heat can reduce the required compaction pressure in order to achieve a state of permanent deformation [0067], and that the mechanical strength of the object is improved by compaction [0067]. The compaction also promotes bonding during sintering, increases thermal conductivity of the powder layer which allows for more uniform sintering, and improves bonding between layers and prevents layer separation that may occur after sintering [0067]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include the teachings of Sheinman and arrive at the claimed pressure of 2 kPa to 2.5 MPa, in order to improve the mechanical strength, promote bonding during sintering, improve thermal conductivity for more uniform sintering, and improve layer bonding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735